COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-13-00140-CV


IN RE THOMAS FRACARO                                                     RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.2

                                                    PER CURIAM

PANEL: MCCOY, GARDNER, and WALKER, JJ.

DELIVERED: April 30, 2013




      1
       See Tex. R. App. P. 47.4, 52.8(d).
      2
        We note that there may still be another avenue of relief for relator. See
Tex. Code Crim. Proc. Ann. art. 11.07 (West 2005 & Supp. 2012); Ex parte
Thiles, 333 S.W.3d 148, 152–53 (Tex. Crim. App. 2011).